DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/07/2022 have been fully considered but they are not persuasive.
Applicant’s main argument in the page 7 and 8 of the remarks section is “Fitzpatrick in view of Ahmed, alone or in combination, fail to teach or suggest the feature "allocating a plurality of erase blocks of differing erase block sizes to a RAID stripe, to form a pattern" recited in claim 1.”
Examiner respectfully disagrees. Even though the prior art mapping covered the claim, examiner would like to elaborate the mapping with respect to Fitzpatrick reference. Fitzpatrick teaches dynamic erase block, which examiner interpreted as differing size of erase blocks. Furthermore, in ¶0111, Fitzpatrick clarifies the dynamic erase block as: “The erase block selector can build some of the super blocks having varying sizes based on engineering need.” In ¶0107, Fitzpatrick taught RAID-0 and RAID-1 architecture using the erase blocks. RAID zero and one are considered as different forms of patterns. Therefore, examiner considered the mapping of independent claims covers the claim limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11074016 in view of Ahmed et al. [US 2017/0242788] 
All limitations of claim 1 are recited by the reference patent except executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.
However, Ahmed teaches “executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.” as “garbage collection (GC) is a form of automatic memory management in which a garbage collector attempts to reclaim garbage (memory occupied by objects that are no longer in use by a program). With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory. Data is written to the flash memory in units called pages. However, as noted above, flash memory can only be erased in larger units called blocks (made up of multiple pages). If the data in some of the pages of the block are no longer needed (also called stale, invalid, or dirty pages), only the pages with good data in that block are read and re-written into another previously erased empty block.” [¶0005]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of reference patent  and Ahmed before him/her, to modify the teachings of reference patent to include the teachings of Ahmed with the motivation of during the garbage collection process additional knowledge on the amount of data in each stream is available, which allows better decisions to be made with respect to placement of data into LEBs. [Ahmed, ¶0060]
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of U.S. Patent No. 11074016. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11074016 in view of Ahmed et al. [US 2017/0242788] 
All limitations of claim 1 are recited by the reference patent except executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.
However, Ahmed teaches “executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.” as “garbage collection (GC) is a form of automatic memory management in which a garbage collector attempts to reclaim garbage (memory occupied by objects that are no longer in use by a program). With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory. Data is written to the flash memory in units called pages. However, as noted above, flash memory can only be erased in larger units called blocks (made up of multiple pages). If the data in some of the pages of the block are no longer needed (also called stale, invalid, or dirty pages), only the pages with good data in that block are read and re-written into another previously erased empty block.” [¶0005]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of reference patent  and Ahmed before him/her, to modify the teachings of reference patent to include the teachings of Ahmed with the motivation of during the garbage collection process additional knowledge on the amount of data in each stream is available, which allows better decisions to be made with respect to placement of data into LEBs. [Ahmed, ¶0060]
Claims 9-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 12-13 of U.S. Patent No. 11074016. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11074016 in view of Ahmed et al. [US 2017/0242788] 
All limitations of claim 1 are recited by the reference patent except execute a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.
However, Ahmed teaches “execute a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.” as “garbage collection (GC) is a form of automatic memory management in which a garbage collector attempts to reclaim garbage (memory occupied by objects that are no longer in use by a program). With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory. Data is written to the flash memory in units called pages. However, as noted above, flash memory can only be erased in larger units called blocks (made up of multiple pages). If the data in some of the pages of the block are no longer needed (also called stale, invalid, or dirty pages), only the pages with good data in that block are read and re-written into another previously erased empty block.” [¶0005]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of reference patent  and Ahmed before him/her, to modify the teachings of reference patent to include the teachings of Ahmed with the motivation of during the garbage collection process additional knowledge on the amount of data in each stream is available, which allows better decisions to be made with respect to placement of data into LEBs. [Ahmed, ¶0060]
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11074016. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. [US 2015/0043277 A1] in view of AHMED et al. [US 2017/0242788 A1].
Claim 1 is rejected over Fitzpatrick and AHMED.
Fitzpatrick teaches “A method, comprising:” as “The present invention relates generally to a data storage system and more particularly to a system with a dynamic erase block grouping mechanism.” [¶0002] and “The memory array is a non-volatile memory unit for storing data. The memory array can include NAND flash memory arrays, NOR flash memory arrays, other non-volatile memory arrays, or a combination thereof.” [¶0042] (A flash storage device management system is recited, where the erase block sizes are dynamic [i.e., differing])
“allocating a plurality of erase blocks of differing erase block sizes to a RAID stripe, to form a pattern;” as “The erase blocks can be configured based on a redundant array of inexpensive drives level zero ( RAID-0) or RAID level one ( RAID-1) depending on need.” [¶0107] (The dynamic sized erase blocks are organized in RAID configuration.)
“writing the RAID stripe across the flash storage devices in accordance with the allocating; and” as “The memory array of FIG. 1 can be updated by erasing the memory blocks and programming new data into the memory blocks that have been erased. Programming the memory blocks writes data into the memory blocks.” [¶0066] (Writing data to erase blocks is recited. It is already mapped that the erase blocks are configured in RAID system.)
Fitzpatrick does not explicitly teach executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.
However, Ahmed teaches “executing a garbage collection process in the flash storage devices wherein portions of the differing erase block sizes are collected for transfer.” as “garbage collection (GC) is a form of automatic memory management in which a garbage collector attempts to reclaim garbage (memory occupied by objects that are no longer in use by a program). With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory. Data is written to the flash memory in units called pages. However, as noted above, flash memory can only be erased in larger units called blocks (made up of multiple pages). If the data in some of the pages of the block are no longer needed (also called stale, invalid, or dirty pages), only the pages with good data in that block are read and re-written into another previously erased empty block.” [¶0005]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fitzpatrick and Ahmed before him/her, to modify the teachings of reference patent to include the teachings of Ahmed with the motivation of during the garbage collection process additional knowledge on the amount of data in each stream is available, which allows better decisions to be made with respect to placement of data into LEBs. [Ahmed, ¶0060]
Claim 3 is rejected over Fitzpatrick and AHMED.
Fitzpatrick teaches “writing metadata in the RAID stripe at predefined offsets so that each of the plurality of erase blocks begins with a metadata section.” as “Each of the erase blocks in the pool of unassociated erase blocks can have erase block metadata including age information, wear statistics, physical location, operation parameters, or a combination thereof.” [¶0071] (The metadata is stored in a specific location [i.e., predefined location] of the erase block.)
Claim 4 is rejected over Fitzpatrick and AHMED.
Fitzpatrick does not explicitly teach performing the garbage collection in the flash storage devices, with the RAID stripe as a single element for the garbage collection.
However, AHMED teaches “performing the garbage collection in the flash storage devices, with the RAID stripe as a single element for the garbage collection.” as “a Logical Erase Block (LEB) refers to a garbage collection unit that may include one or more erase blocks and is typically used as a synonym for a RAID stripe or a block stripe.” [¶0022] (Garbage collection is done in RAID stripe level.)
Claim 5 is rejected over Fitzpatrick and AHMED.
Fitzpatrick does not explicitly teach erasing at least one of the plurality of erase blocks, responsive to determining all data in the at least one of the plurality of erase blocks is obsoleted.
However, AHMED teaches “erasing at least one of the plurality of erase blocks, responsive to determining all data in the at least one of the plurality of erase blocks is obsoleted.” as “garbage collection (GC) is a form of automatic memory management in which a garbage collector attempts to reclaim garbage (memory occupied by objects that are no longer in use by a program). With respect to a flash memory, garbage collection involves reading and re-writing data to the flash memory.” [¶0005] (Garbage collection in flash memory is recited. It is a known term that garbage collection involves collecting portions of erase blocks. It is also recited garbage collection is done in "memory occupied by objects no longer needed", which implies garbage collection is done on obsoleted erase blocks.)
Claim 6 is rejected over Fitzpatrick and AHMED.
Fitzpatrick teaches “combining a plurality of erase blocks of smaller erase block sizes to form one or more block units each having a combined block size greater than or equal to another of the plurality of erase blocks.” as “select unassociated erase blocks with similar characteristics and group the two or more unassociated erase blocks with similar characteristics to form a super block.” [¶0015] (Plurality of erase blocks are combined together to make superblock.)
Claim 8 is rejected over Fitzpatrick and AHMED.
Fitzpatrick teaches “A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising:” as “In yet another aspect, some embodiments include a non-transitory computer readable storage medium, storing one or more programs configured for execution by one or more processors of a data storage system, the one or more programs including instructions for performing or controlling performance of any of the methods described herein.” [¶0027]
Remaining limitations of Claim 8 are rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 1.
Claim 10 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 3.
Claim 11 is rejected over Fitzpatrick and AHMED.
Fitzpatrick does not explicitly teach defining the RAID stripe as a single element for garbage collection.
However, AHMED teaches “defining the RAID stripe as a single element for garbage collection.” as “a complete RAID stripe is garbage collected and erased as a single unit.” [¶0021] (Garbage collection is done over a RAID stripe as a single unit/element.)
Claim 12 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 6.
Claim 14 is rejected over Fitzpatrick and AHMED.
Fitzpatrick teaches “A storage system, comprising:” as “a data storage system” [Abstract]
“a plurality of flash storage devices having heterogeneous erase block sizes; and” as “The memory array can include NAND flash memory arrays, NOR flash memory arrays, other non-volatile memory arrays, or a combination thereof.” [¶0042] and “The present invention relates generally to a data storage system and more particularly to a system with a dynamic erase block grouping mechanism.” [¶0002] (A flash array is a plurality of flash storage devices. The erase block sizes are dynamic [i.e., heterogeneous])
“at least one processor, configurable to:” as “The data storage system includes a memory array coupled to a controller via a memory bus.” [¶0040] (The memory controller is a processor.)
Remaining limitations of Claim 14 are rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 1.
Claim 16 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 3.
Claim 17 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 4.
Claim 18 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 5.
Claim 19 is rejected over Fitzpatrick and AHMED with the same rationales of rejection of Claim 6.
Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. [US 2015/0043277 A1] in view of AHMED et al. [US 2017/0242788 A1] and in further view of SAITO et al. [US 2017/0010944 A1].
Claim 2 is rejected over Fitzpatrick, AHMED and SAITO.
The combination of Fitzpatrick and AHMED does not explicitly teach re-allocating one or more remaining unwritten portions of the plurality of erase blocks to a further RAID stripe.
However, SAITO teaches “re-allocating one or more remaining unwritten portions of the plurality of erase blocks to a further RAID stripe.” as “The obtained positive result means that a larger number of unused physical blocks 81 than a predetermined threshold value remain in the FMD 6 of the write destination. At this time, in order to instruct the FMD 6 of the write destination to change the mapping destination of the logical block 82 to the unused physical block 81, the RAID controller 5 transmits a REASSIGN BLOCKS request to the FMD 6 of the write destination.” [¶0082] (Reassign [reallocate] unused portion as different write destination.)
Fitzpatrick, AHMED and SAITO are analogous arts because they teach data storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fitzpatrick, AHMED and SAITO before him/her, to modify the teachings of combination of Fitzpatrick and AHMED to include the teachings of SAITO with the motivation of even when a failure occurs in at least one block of a flash memory device, it is possible to continuously use a plurality of blocks that have caused no failure and are capable of storing data. [SAITO, ¶0007]
Claim 9 is rejected over Fitzpatrick, AHMED and SAITO with the same rationales of rejection of Claim 2.
Claim 15 is rejected over Fitzpatrick, AHMED and SAITO with the same rationales of rejection of Claim 2.
Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132